COURT OF APPEALS OF VIRGINIA


              Present: Judges Humphreys, Chafin and Senior Judge Clements
UNPUBLISHED


              Argued by teleconference


              OSMAND G. HARRIS, JR.
                                                                                             MEMORANDUM OPINION* BY
              v.            Record No. 0717-15-2                                              JUDGE TERESA M. CHAFIN
                                                                                                   MAY 24, 2016
              COMMONWEALTH OF VIRGINIA


                                              FROM THE CIRCUIT COURT OF THE CITY OF RICHMOND
                                                           Beverly W. Snukals, Judge

                                           Charles C. Cosby, Jr., for appellant.

                                           Benjamin H. Katz, Assistant Attorney General (Mark R. Herring,
                                           Attorney General, on brief), for appellee.


                            Osmand G. Harris, Jr. (“appellant”), was indicted by a grand jury in the City of Richmond

              for one count of possession of a Schedule I or II controlled substance, with the intent to distribute, in

              violation of Code § 18.2-248; one count of possession of a firearm while in possession of a

              Schedule I or II controlled substance, with the intent to distribute, in violation of Code

              § 18.2-308.4(B); and one count of carrying a concealed firearm, after having been previously

              convicted of a like offense, in violation of Code § 18.2-308.

                            Prior to trial, appellant filed a motion to suppress evidence and statements obtained during

              his encounter with law enforcement. The trial court held a hearing on the motion to suppress and

              directed the parties to prepare additional argument.1 After considering the additional argument, the

              trial court granted appellant’s motion to suppress the statements he made before law enforcement

                                                                          
                            *
                                Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                            1
                       The parties’ additional filings on the two-step interrogation issue are not part of the
              record in this case.
advised him of his rights under Miranda v. Arizona, 384 U.S. 436 (1966). The trial court, however,

denied appellant’s motion to suppress the statements he made after he was advised of his Miranda

rights and the physical evidence obtained from his scooter.2

              Following a bench trial, appellant was convicted on all three charges. Prior to sentencing,

appellant filed a motion to reconsider the suppression issue. The trial court denied appellant’s

motion for reconsideration and sentenced appellant to twenty years’ incarceration with fifteen years

suspended.

              Appellant now appeals to this Court. He first contends that the trial court erred in denying

appellant’s motion to suppress his post-Miranda statements, as the Miranda warnings were

ineffective where appellant had already made incriminating pre-Miranda statements. Appellant also

challenges the sufficiency of the evidence, arguing that his version of the relevant events was more

credible than the police officers’ version.

                                                               Background

              On appellate review, we consider the evidence presented at trial in the light most

favorable to the Commonwealth, the prevailing party below, and “accord [it] the benefit of all

inferences fairly deducible from the evidence.” Riner v. Commonwealth, 268 Va. 296, 303, 601
S.E.2d 555, 558 (2004). So viewed, the evidence proved that on October 25, 2013, Richmond

police detectives Greg Boyles and Karen Brown were conducting a “buy-bust” operation.3 The

detectives targeted a specific individual identified to them as “Oz” by a confidential informant.

              The informant indicated that “Oz” could supply him with an ounce of heroin. Boyles

asked the informant to contact “Oz” via speaker phone. Boyles testified that he heard the
                                                            
              2
          No transcript of this hearing was filed in the Circuit Court of the City of Richmond.
The trial court’s order directs only the transcription of an earlier proceeding.
              3
         Detective Brown confirmed that a “buy-bust” operation is an effort “to make a purchase
of narcotics from somebody and then immediately arrest them.”
                                                                  -2-
 
informant request an ounce of heroin for $1400. The informant and “Oz” agreed to meet at the

Southside Plaza in Richmond. The informant described “Oz” as a dark-skinned black male who

was approximately six feet tall. He additionally stated that “Oz” typically drove a dark scooter

and carried a firearm.

       When the detectives and the informant were in place at the Southside Plaza, the

informant received a call from “Oz.” Boyles testified that he again heard the call through the

phone’s speaker function. “Oz” indicated he was across the street at the Circle Shopping Center

next to the laundromat. The detectives proceeded to the laundromat, where they encountered a

man later identified as appellant, standing next to a scooter and wearing a helmet.

       As the detectives approached appellant, they perceived what appeared to be a bulge

protruding underneath the right side of his jacket. The detectives asked appellant if he was

armed. He responded affirmatively and raised his hands in the air, revealing a holstered pistol in

his waistband that had been concealed by his jacket. Brown removed the pistol from appellant’s

holster and inquired whether appellant possessed a permit for carrying a concealed weapon.

Appellant indicated that he did not.

       Brown secured the weapon, and Boyles handcuffed appellant and informed him that he

was being placed in “investigative detention.” Before advising appellant of his Miranda rights,

Boyles asked appellant whether he possessed “anything else illegal, any other firearms, anything

illegal on him or in his scooter.” Appellant responded, “I have some in my scooter.” Appellant

subsequently clarified that there was heroin in the scooter.

       In the meantime, Sergeant Michael Lewandowski arrived on scene. Lewandowski

testified that when he encountered appellant, appellant was “running off at the mouth, [and]

could not be quiet.” Lewandowski asked appellant if he had been advised of his Miranda rights.

Learning that he had not, the sergeant advised appellant at that time.
                                                -3-
 
       Boyles then inquired about the quantity of drugs contained in appellant’s scooter, and

appellant said it contained an ounce of heroin. Additionally, appellant volunteered that he

possessed cocaine at his home. Brown requested the scooter’s keys from appellant and found a

bag of 28.7 grams of a “tan/brown” substance in the scooter. Subsequent analysis confirmed the

substance to be heroin.

       At trial, Boyles testified that appellant stated he came to the laundromat for the purpose

of “sell[ing the heroin] to a guy he was to meet.” Appellant claimed to be a police informant and

explained that after the planned transaction, he intended to “turn it in to the police.”

       In support of his motion to suppress, appellant argued that he was in custody when

Boyles asked him if he possessed anything else illegal before advising him of his Miranda rights.

Appellant further contended that the Miranda warning Lewandowski provided did not render his

subsequent statements and the evidence obtained admissible. Appellant also challenged the

reliability of the informant’s information and the constitutionality of the search of his scooter.

       In response, the Commonwealth argued that, under Oregon v. Elstad, 470 U.S. 298

(1985), a subsequent “Mirandized” statement need not be suppressed simply because an earlier

violation took place when obtaining a statement made prior to Miranda warnings. Appellant

relied upon Missouri v. Seibert, 542 U.S. 600 (2004), contending that the evidence and

statements were inadmissible because the detectives used a “question first” technique.

       The trial court found the confidential informant to be reliable. However, the trial court

was not prepared to rule on the motion to suppress absent additional argument from the parties

on whether probable cause existed to support the search of the scooter and whether Seibert

applied under these circumstances. The trial court characterized the circumstances of Seibert as

involving a “systematic and exhaustive questioning” that took place before Miranda rights were

given. Noting that the police only asked a single question, the trial court distinguished Seibert
                                                 -4-
 
from appellant’s case. However, as stated above, a transcript of the continuation of the

suppression proceedings was not included in the record.

       Following appellant’s conviction, he filed a motion to reconsider the trial court’s denial

of the suppression motion. The trial court heard argument on the motion prior to sentencing.

Appellant again challenged the reliability of the informant and the constitutionality of the search

of the scooter. The Commonwealth addressed the admissibility of appellant’s post-Miranda

statements, arguing that the facts of the instant case were materially different from those

presented in Seibert. The Commonwealth specifically noted that the trial court concluded in the

second suppression proceeding that the police had not engaged in a “deliberate tactic to coerce a

confession.” As to the search of the scooter, the Commonwealth maintained that the

“automobile exception” to the warrant requirement applied, given the finding of the informant’s

reliability and that there was no requirement to demonstrate the presence of exigent

circumstances.

       The trial court denied appellant’s motion to reconsider. The trial court observed:

                 I read the cases at the time, I am listening to the argument[, and] I
                 still don’t see – you have not pointed out any factors that would
                 lead me to conclude that this was a deliberate attempt to do a
                 two-step process.

                    ....

                 I still haven’t heard anything that would lead me to believe that the
                 factors would weigh in your favor on that . . . .

                                               Analysis

                                        A. Motion to Suppress

                                                   I.

       “On appeal of a ruling on a motion to suppress, we view the evidence in the light most

favorable to the prevailing party, here the Commonwealth, granting to the evidence all
                                                  -5-
 
reasonable inferences deducible therefrom.” Cherry v. Commonwealth, 44 Va. App. 347, 356,

605 S.E.2d 297, 301 (2004). “We are bound by the trial court’s findings of historical fact unless

plainly wrong or without evidence to support them.” Id. (quoting McGee v. Commonwealth, 25
Va. App. 193, 198, 487 S.E.2d 259, 261 (1997) (en banc)). However, “we review de novo the

trial court’s application of defined legal standards such as probable cause and reasonable

suspicion to the particular facts of the case.” Id.

              On appeal, appellant contends that the trial court erred by denying the motion to suppress

his statements and the evidence obtained. More specifically, appellant argues the facts of this

case are materially indistinguishable from the “question first” procedure employed in Seibert,

maintaining that the post-Miranda questions were only a continuation of Boyles’ questioning

prior to Miranda warnings.

              Appellant relies heavily upon Justice Souter’s plurality opinion in Seibert, which sets

forth the necessary circumstances under which the “question first and Mirandize later” method

might still support the intended function of the warning.4 The plurality in Seibert delineates

several relevant factors when considering the effectiveness of post-Miranda statements: (1) the

completeness and detail of the questions and answers in the first round of interrogation; (2) the

overlapping content of the two statements; (3) the timing and setting of the first and second

statements; (4) the continuity of police personnel; and (5) the degree to which the interrogator’s

                                                            
              4
          In Seibert, 542 U.S. at 604, the arresting officer was instructed by the interviewing
officer to refrain from giving Seibert Miranda warnings upon her arrest. Seibert was left alone in
an interview room for fifteen to twenty minutes. The interviewing officer then questioned her
for thirty to forty minutes regarding the death of a mentally ill teenager living in her home.
Seibert eventually admitted that the teenager was meant to die in a staged house fire. After a
twenty-minute break, the interviewing officer resumed the encounter after turning on a tape
recorder, giving Seibert the Miranda warnings, and obtaining a signed waiver form. He then
revisited Seibert’s prewarning statements as part of an interrogation technique to “question first,
then give the warnings, and then repeat the question” to obtain the same answers given
prewarning. Id. at 604-06.
                                                  -6-
 
questions treated the second round of questioning as continuous with the first. Seibert, 542 U.S.

at 615.

          However, in Kuhne v. Commonwealth, 61 Va. App. 79, 733 S.E.2d 667 (2012), this

Court adopted the “narrower grounds” articulated in Justice Kennedy’s concurrence in Seibert.
61 Va. App. at 91-92, 733 S.E.2d at 672-74.

                 [U]nless police deliberately employ the “question first” strategy,
                 the admissibility of postwarning statements is governed by Elstad.
                 If the two-step, question first strategy is employed, postwarning
                 statements that are related to the substance of prewarning
                 statements must be excluded unless police take curative measures
                 before the postwarning statements are made. The net effect of
                 Seibert is to carve out an exception to the Elstad framework for
                 cases in which a law enforcement officer employs a deliberate,
                 two-step strategy to obtain a postwarning confession.

Id. at 91-92, 733 S.E.2d at 674.

          Thus, appellant’s characterization of the post-Miranda questioning as a continuation of

the questioning that preceded the warning is misplaced. The relevant inquiry is whether the

questioning prior to Miranda warnings was a deliberate effort by law enforcement to undermine

the Miranda safeguards. Appellant fails to give deference to the trial court’s factual finding that

the officers did not deliberately engage in the impermissible two-step process addressed by

Seibert: “deliberately obtain[ing] a confession and then prod[ing] the suspect to repeat the

confession following Miranda warnings.” Id. at 92, 733 S.E.2d at 674. This Court is “bound by

the trial court’s findings of historical fact unless ‘plainly wrong’ or without evidence to support

them.” Id. See United States v. Narvaez-Gomez, 489 F.3d 970, 974 (9th Cir. 2007) (holding

that “deliberateness finding” is a factual finding); McGee, 25 Va. App. at 198, 487 S.E.2d at 261

(holding that such finding is binding on appeal unless plainly wrong or without evidence in

support).



                                                 -7-
 
              A reasonable factfinder could have concluded that Boyles’s questions prior to and

following Miranda warnings did not constitute a deliberate two-part inquiry of the type

prohibited under Seibert. Accordingly, the trial court did not err as a matter of law in denying

appellant’s suppression motion.

                                                               II.

              Appellant further maintains that, absent his statements, a search of his scooter was

impermissible.5 We disagree. Appellant contends both that the inventory search exception to the

Fourth Amendment does not permit a search of the scooter and that Arizona v. Gant, 556 U.S.
332 (2009), offers an independent basis that prohibits such a search.

              “As the United States Supreme Court has explained, if an officer . . . has probable cause

to believe that [a] vehicle contains evidence of a crime, then a warrantless search of that vehicle

is permissible under the automobile exception.” Duncan v. Commonwealth, 55 Va. App. 175,

179-80, 684 S.E.2d 838, 840 (2009) (citing Maryland v. Dyson, 527 U.S. 465, 466-67 (1999)).

“The Supreme Court specifically pointed out in Gant that, if an officer has probable cause to

believe that a vehicle contains evidence of a crime, then the officer may search that vehicle

without a warrant.” Id. at 181, 684 S.E.2d at 841 (citing Gant, 556 U.S. at 346).

              As long as there is probable cause, this automobile exception “‘authorizes a search of any

area of the vehicle in which the evidence might be found’ . . . [and the] authority to search need

not be incident to arrest or in any way related to a recent occupant.” Armstead v.

Commonwealth, 56 Va. App. 569, 576 n.4, 695 S.E.2d 561, 564 n.4 (2010) (quoting Gant, 556
                                                            
              5
         “[A] procedural Miranda violation differs in significant respects from violations of the
Fourth Amendment.” Elstad, 470 U.S. at 306. “A suspect who has once responded to unwarned
yet uncoercive questioning is not thereby disabled from waiving his rights and confessing after
he has been given the requisite Miranda warnings.” Jenkins v. Commonwealth, 244 Va. 445,
455, 423 S.E.2d 360, 367 (1992) (quoting Elstad, 470 U.S. at 318). See also Pruett v.
Commonwealth, 232 Va. 266, 273, 351 S.E.2d 1, 5 (1986). Instead, the question becomes
whether the subsequent statement is “knowingly and voluntarily made.” Elstad, 470 U.S. at 309.
                                               -8-
 
U.S. at 347). Under the circumstances in the present case, we conclude that the officers had

probable cause to search appellant’s scooter. The informant, who the trial court credited as

reliable, indicated that appellant was in possession of heroin. Further, appellant himself stated

that there was heroin secreted within the scooter. Thus, the trial court properly denied the

motion to suppress the evidence from the scooter.

                                  B. Sufficiency of the Evidence

       Appellant additionally contends on appeal that his conviction was not supported by

sufficient evidence. In support of his argument, appellant reiterates his testimony that the scooter

did not belong to him and that he was merely standing next to it at the time the detectives

confronted him. He places significance on the Commonwealth’s failure to introduce either a

helmet or keys for the scooter at trial. Appellant argues that this renders his testimony more

credible than that offered by the officers.

       On appeal, the evidence must be viewed in the “light most favorable” to the

Commonwealth. Commonwealth v. Hudson, 265 Va. 505, 514, 578 S.E.2d 781, 786 (2003)

(citation omitted). This principle requires the appellate court to “discard the evidence of the

accused in conflict with that of the Commonwealth, and regard as true all the credible evidence

favorable to the Commonwealth and all fair inferences that may be drawn therefrom.” Kelly v.

Commonwealth, 41 Va. App. 250, 254, 584 S.E.2d 444, 446 (2003) (en banc) (citation omitted).

       “In its role of judging witness credibility, the fact finder is entitled to disbelieve the

self-serving testimony of the accused and to conclude that the accused is lying to conceal his

guilt.” Flanagan v. Commonwealth, 58 Va. App. 681, 702, 714 S.E.2d 212, 222 (2011) (quoting

Marable v. Commonwealth, 27 Va. App. 505, 509-10, 500 S.E.2d 233, 235 (1998)).

       The ability to segregate a witness’ testimony into the believable, partly believable, or

wholly unbelievable is intrinsic to the task of the factfinder. Breeden v. Commonwealth, 43
                                                 -9-
 
Va. App. 169, 180, 596 S.E.2d 563, 568 (2004) (citing Seaton v. Commonwealth, 42 Va. App.
739, 751, 595 S.E.2d 9, 15 (2004)). See also Commonwealth v. McNeal, 282 Va. 16, 22, 710
S.E.2d 733, 736 (2011) (“[A] fact finder’s evaluations of credibility are not limited to choosing

between competing accounts offered by different witnesses, but often include . . . resolving

conflicts in a single witness’ testimony, accepting that part of the testimony it deems credible and

rejecting the portion it deems incredible.” (internal citations omitted)); Barrett v.

Commonwealth, 231 Va. 102, 107, 341 S.E.2d 190, 193 (1986) (recognizing that the finder of

fact has “the right to reject that part of the evidence believed . . . to be untrue and to accept that

found . . . to be true”).

        Appellant disregards the trial court’s rejection of his testimony at the conclusion of the

suppression hearing. The trial court stated, “[q]uite frankly, the only thing that the defendant

testified to as far as facts that I find credible, given the consistency of all of the statements of the

officers is that the sidearm had a flashlight and the chaining of the scooter to the pole. Basically

everything else I find incredible.” Following appellant’s trial, the trial court explicitly found the

officers’ testimony to be “more credible.”

        The evidence in the record demonstrated that the confidential informant arranged the

purchase of an ounce of heroin from “Oz,” who could be found at the laundromat, and that “Oz”

regularly drove a scooter and carried a firearm. The trial court could reasonably conclude that

appellant, Osmand Harris, who was found in the same location, carrying a firearm, and standing

next to a scooter containing heroin, was the individual with whom the informant arranged the

sale. This conclusion was corroborated by appellant’s own statements. He acknowledged to the

detectives that he went to the laundromat for the purpose of “sell[ing the heroin] to a guy he was

to meet.” “While no single piece of evidence may be sufficient, the combined force of many

concurrent and related circumstances, each insufficient in itself, may lead a reasonable mind
                                                 - 10 -
 
irresistibly to a conclusion.” Hudson, 265 Va. at 514, 578 S.E.2d at 786 (citations omitted). The

trial court’s determination of appellant’s guilt cannot be said to be plainly wrong or without

evidence to support it.

                                            Conclusion

       For these reasons, we hold the trial court did not err in denying appellant’s motion to

suppress. We further hold the trial court did not err in finding the evidence sufficient beyond a

reasonable doubt to support his convictions addressed herein. Accordingly, we affirm

appellant’s convictions.

                                                                                         Affirmed.




                                               - 11 -